Citation Nr: 0716844	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to August 1990 and from January 31, 1991, to 
February 2, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in May 2006 and November 
2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The clear and unmistakable evidence of record 
demonstrates the veteran's hepatitis C was incurred prior to 
service and was not aggravated during service; the disorder 
is not shown to be a result of any established event, injury, 
or disease during active service.


CONCLUSION OF LAW

A hepatitis C virus was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2003 (issued prior to the 
initial rating determination), May 2006, and November 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing her claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claim, and requested that she 
send in any medical evidence in her possession that would 
support her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The additional May 2006 
and November 2006 VCAA notices addressed these matters.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Clearly, from submissions by and on behalf of the veteran, 
she is fully conversant with the legal requirements in this 
case.  Thus, there has been compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  



Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cirrhosis of the liver, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hepatitis C.  No 
pertinent findings as to this disorder were noted upon her 
April 1986 enlistment examination.  The report noted that she 
was 31 years old at the time of that examination.  Her report 
of medical history noted she had been treated for hepatitis 
at age nine with no sequelae.  Accompanying the enlistment 
physical examination report were a private physician's office 
notes diagnosing hepatitis in August 1963.  The veteran also 
reported a five year history of multiple drug use including 
cocaine, amphetamine, Valium, and hashish approximately 10 
years earlier.  Service dental treatment records noted a 
history of non-infectious hepatitis.  

In statements and personal hearing testimony in support of 
her claim the veteran asserted her opinion that she had 
acquired hepatitis C as a result of needle gun vaccinations 
in service.  She denied any history of intravenous drug use 
and, in essence, denied any knowledge of a previous spouse 
having been provided a diagnosis of hepatitis C.  She also 
stated her first spouse had used drugs and that he probably 
had extramarital affairs.  In a May 2004 statement her mother 
reported that the veteran had been treated for hepatitis in 
1963, but that they had been informed that it was not 
contagious.  The veteran provided copies of published 
information addressing the hepatitis C virus including an 
undated article noting that many veterans had questioned 
whether the service department's use of jet injector guns had 
spread the virus.  

The medical evidence of record includes diagnoses of 
hepatitis C with a first diagnosis in approximately 1995.  
Private treatment records include a June 2003 report from Dr. 
L.J.Y. noting that the origin of her hepatitis C was from 
past IV drug use during ages 21 through 29.  A November 2003 
report from the Mayo Clinic provided a diagnosis of chronic 
hepatitis C with end-stage liver disease cirrhosis.  

VA examination in May 2006 included a diagnosis of cirrhosis 
of the liver with hepatitis C.  The examiner summarized the 
veteran's medical history and noted that the information in 
her claims file was significant for note of a history of drug 
abuse including cocaine, amphetamine, Valium, and marijuana.  
It was the examiner's opinion that her hepatitis C was not 
likely due to the inoculations she received in service and 
was most likely due to her drug abuse prior to service.  

Based upon the evidence of record, the Board finds that the 
clear and unmistakable evidence of record demonstrates the 
veteran's hepatitis C was incurred prior to service and was 
not aggravated during service.  The disorder is also not 
shown to be a result of any established event, injury, or 
disease during active service.  The May 2006 VA examiner's 
opinion is persuasive as to the question of etiology.  
Although the veteran contends, in essence, that an additional 
medical expert opinion is warranted, the Board finds there is 
no competent evidence demonstrating any deficiency in the VA 
examiner's medical opinion as to this matter.  In fact, the 
provided opinion is consistent with the etiology opinions 
provided in the available private hospital records.  The June 
2003 private medical report from Dr. L.J.Y. is also 
unequivocal as to the origin of her hepatitis C as from past 
IV drug use prior to service during ages 21 through 29.  The 
veteran was 31 when she enlisted.  There is no medical 
evidence indicating the virus was incurred during active 
service or that cirrhosis of the liver was manifest within 
the first post-service year.

While the veteran sincerely believes her hepatitis C was 
incurred as a result of service, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


